Citation Nr: 1636455	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1964 to December 1968, including service in Vietnam.  He earned a Purple Heart Medal, a Vietnamese Service Medal with two stars, a Navy Unit Citation, a Presidential Unit Citation, and a Vietnamese Campaign Medal with 60 Device, among other service awards and decorations.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends, in effect, that he cannot work due to his service-connected disabilities. 

The Veteran is service connected for traumatic brain injury (TBI), rated 10 percent disabling from December 21, 1968, and 70 percent disabling from May 14, 2009; ischemic heart disease status post coronary artery bypass grafting times two, rated 60 percent disabling from August 24, 2010; sensorineural hearing loss of the left ear, rated 10 percent disabling from December 21, 1968; and residuals of a shrapnel fragment wound to the left temporal area (mandibular area), rated 10 percent disabling from December 21, 1968.  These have resulted in a combined schedular rating of 30 percent from December 21, 1968; 80 percent from May 14, 2009; and 90 percent from August 24, 2010.  

In a January 2010 statement, the Veteran asserted that he had to retire from the U.S. Post Office because he could not stay focused on his job due to dizziness and headaches which "sometimes cause me to become unstable."  

Similarly, in his November 2011 notice of disagreement with the denial of TDIU, the Veteran asserted that he retired from the Post Office because "it was getting very difficult for me to complete an assignment without stopping until the headaches and dizziness fade away."  He added, "Sometimes I had to call for help because I could not finish the job."  He also stated that while he still experienced episodes of headaches and dizziness, "I do ok most of the time."  

The Veteran was subsequently afforded VA contracted (QTC) examinations in May and June 2013 to determine the current severity and effects of his TBI, heart disease, and hearing loss.

Unfortunately, the RO did not issue a supplemental statement of the case addressing the Veteran's TDIU claim following the most recent QTC examinations in 2013.  Remand is required for this purpose.  38 C.F.R. §§ 19.37, 20.1304 (2015).

Additionally, another opinion is warranted to address the combined impact on employment of the Veteran's service-connected disabilities.  Updated treatment records should also be obtained with the Veteran's assistance. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his service-connected disabilities.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

 2.  Schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to determine the effects of his service-connected disabilities on obtaining and maintaining gainful employment.  If deemed appropriate, a phone interview will be sufficient.

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The Veteran has previously relayed that he has work experience as a letter carrier with the Post Office and has a high school education.

The ultimate purpose of the interview or examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  Service connection is in effect for TBI, ischemic heart disease, left ear hearing loss, and residuals of shrapnel fragment wound to the left temporal area (mandibular area).  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

3.  When the development has been completed, the record should again be reviewed to include all of the evidence received since the most recent statement of the case, which includes the 2013 QTC examination reports.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



